DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “a processor.” It is unclear whether this processor refers to the processor of claim 1, or a new, separate processor. The Examiner will assume that they are the same processor until further clarification and correction is provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siekierski et al (US 4,527,798) in view of Kaplan et al (US 6,704,871).
Re claim 1, Siekierski discloses a gaming machine comprising:	a main board comprising a processor having a memory interface (fig. 3, MPU 70 interfaces with data/control and address busses 72, and 74), a memory storing system program code (84 and col. 17:ll. 20-40, the removable memory stores system data such as accounting information and other system initializing data), and an expansion port in data communication with the memory interface (col. 13:8-39, the busses are connected to the processor via unillustrated appropriate levels of circuitry, being bidirectional to accommodate data bytes being communicated along the busses, therefore considered ports);	a memory module comprising game program code (80 and col. 16:32-53, the ROM stores the main program and basic sub-routines employed within the instant invention and gaming data such as probability tables, horse name tables, etc.) and	a memory expansion board (76) connectable to the main board via the expansion 
Re claim 3, Siekierski discloses a true random number generator (col. 29:40-48).
Re claim 4, Siekierski discloses the game program code requests random numbers be provided by the system program code (col. 14:1-13, the game requests random numbers to be employed for the purpose of selecting names for the entries in a horse race, and for the purposes of scrambling odds once a given odds or probability table is selected, and for selecting the probability table to be employed).
Re claim 14, Siekierski discloses a processor operable to seed a plurality of keys, the random number generator operable to produce the one or more random numbers with the plurality of keys when the random number generator is initialized (col. 33:51-68).
Re claim 16, while Siekierski does not explicitly disclose the memory module being embedded in the memory expansion board and rather discloses them separately, Siekierski does disclose the knowledge of microprocessor units (such as 70) that embed memory within its structure (see col. 12:43-67). It would be obvious to one of ordinary skill in the art at the time the invention was filed to combine or embed computer structures as taught by Siekierski in other structures as well, such as the memory expansion board, in order to reduce board space requirements, increase efficiency, and reduce costs.
Re claim 18, Siekierski discloses a hardware random number generator (col. 13:40-58, particularly ll. 53-54).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Siekierski in view of Kaplan as applied to claim 1 above, and further in view of Hong et al (US 5,627,775).
Re claim 2, Siekierski and Kaplan have been discussed above, but do not explicitly disclose the device being a programmable logic device. Hong teaches a random number generator taking the form of a programmable logic device (col. 6:23-31). It would have been obvious to utilize a PLD for the random number generator as .

Claims 5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Siekierski in view of Kaplan as applied to claim 1 above, and further in view of Gelman (US 2009/0036188).
Re claim 5, while Siekierski and Kaplan have disclosed the use of a random number generator to generate random numbers for a game, they are silent on a second game program code also requesting random numbers.	Gelman teaches a gaming machine with a random number generator that generates random numbers for a plurality of games (par. [0219], various game rules may request random numbers of an appropriate length, e.g. a first game requesting 10 numbers of three bits, and a second game requesting 8 numbers of five bits).	It would have been obvious to use the random number generator to generate random numbers for a plurality of games in order to efficiently utilize the hardware and software of the gaming machine by using the same random number generator to generate random numbers for multiple games, rather than having a separate one for each game.
Re claim 8, Gelman teaches random numbers being stored in a buffer utilizing a FIFO shift register ([0048], [0071], and [0080]). It would have been obvious to utilize a FIFO shift register as taught by Gelman in order to ensure that data is processed in the order in which it is demanded.
Re claims 9 and 10, as Gelman has taught FIFO registers as a buffer, it would be obvious to utilize multiple registers in multiple FIFO buffers as Gelman has taught the use of a known technique to improve the device in a similar way, therefore using multiple of the same technique would be obvious leading to predictable results.
Re claims 11-12, Siekierski discloses the memory interface having a first and second area for addressing memory and input/output devices (74 and 72).
Re claim 13, Gelman teaches a second game ([0039], [0222]). The Examiner takes Official Notice that the display device of the gaming machine displays information regarding the currently played game.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Siekierski in view of Kaplan as applied to claim 1 above, and further in view of Yokoi (US 4,415,153).
Re claim 6, Siekierski and Kaplan disclose random numbers and registers, but do not disclose the random numbers comprising a first and second part and written into a first and second register, the system program code causes the processor to read the first and second registers to obtain the random numbers.	Yokoi teaches a game in which numbers are stored as bits in multiple registers (col. 16:1-40), wherein based on the random number generated, different bits of the numbers are stored in different registers (e.g. registers SR1 to SR5). These registers are read to display the contents of the registers.	It would have been obvious to use bits and registers as taught by Yokoi to store and display random numbers in the systems of Siekierski and Kaplan in order to provide a way of storing and displaying numbers with relatively simple structure, inexpensive .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siekierski in view of Kaplan as applied to claim 1 above, and further in view of Wells et al (US 2004/0030734).
Re claim 7, Siekierski and Kaplan have been discussed above, but are silent on polling the registers to confirm the availability of random numbers. Wells teaches a secure hardware random number generator in which the processor polls registers to determine whether valid random bits are available for output ([0086]).	It would have been obvious to poll registers as taught by Wells in order to allow the processor of Siekierski and Kaplan to know if and when random numbers are available for use.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Siekierski in view of Kaplan as applied to claim 1 above, and further in view of Kumar et al (US 5,970,069).
Re claim 15, Siekierski and Kaplan disclose a main board, memory module, and memory expansion board, but do not disclose the memory expansion board is operable to reset the main board when the main board attempts to read from the memory module before initialization is complete.	Kumar teaches a computer system in which memory must be initialized before it can be used (col. 19:12-25). The system is also operable to be reset, where all .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Siekierski in view of Kaplan as applied to claim 1 above, and further in view of Gelman and Saito (US 2006/0008083).
Re claim 17, Siekierski and Kaplan are silent on sampling random numbers continuously and feeding the random numbers into a FIFO buffer. Saito teaches a random number system in which random numbers are sampled continuously ([0023]). Gelman teaches random numbers being stored in a buffer utilizing a FIFO shift register ([0048], [0071], and [0080]).	It would have been obvious to continuously sample random numbers as taught by Saito in order to allow for the randomly generated numbers to be analyzed in real-time, while it would have been obvious to utilize a FIFO shift register as taught by Gelman in order to ensure that data is processed in the order in which it is demanded.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Siekierski in view of Kaplan as applied to claim 1 above, and further in view of Gatto et al (US 2005/0054445).
Re claim 19, Siekierski has disclosed a random number generator usable by the main board, but does not explicitly disclose a second random number generator. Gatto .

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715